Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 8 April 1817
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith


				
					
					Quincy April 8th 1817
				
				I received your letter my Dear Mother by this mornings Mail, and hasten to answer your enquiries: I believe I did not say, Mr Clark had nothing; his pay as a Lieutenant, is 400 dollars a year; and he has between two and three thousand, in the bank at Washington; if we go to house keeping, it is probable I shall have decent furniture at least, given me, yesterday, we dined at Mr Boylston’s, in Jamaica Plain; directly opposite where he lives, is a beautiful little spot, with a convenient, neat house, belonging to him, which is unoccupied; I half in jest, and half in earnest, asked him, how he should like me for a Tenant? “Oh of all things he answered, if you will come, & live in it, I will fit it up delightfully, and be the best neighbour in the world; ” I thanked him, and he made me promise, when Mr Clark arrived; that I would bring him over to see it. it is three miles from Boston, a pleasant neighborhood, and every thing very neat about it. My Grand Father, dear Mother, is much attached to Mr Clark; after he left us, in the fall, Grand  Mother said to him, “poor Charles, I have sent him away with a heavy heart, for he entreated to be married before he left us, and I refused him:” did you, said Grand Father, he would not have found me so hard hearted; he has often told me of the high estimation in which he holds my friend: I have not said any thing to him, as it respects, our being united this Summer; but thought it best, to wait Mr Clarks return; I do not wish for Lavish, or show; all I require is enough to live comfortably; Mr Cs character is very domestic. his house would be his chief delight, and when he is called away, his Sister will be with me; she is a lively, amiable girl, enthusiastic, in her affection for her brother and ready to sacrifice every thing for the Continuation of his happiness; she writes to me constantly, and her letters are dictated by the most devoted attachment.Friday April 11th.  Mr Clark arrived on Tuesday Evening, my beloved Parent, which will account for the delay of my letter; his health is entirely restored, and he earnestly entreats to be married this Summer; it distresses me my dear Mother to see him so unhappy, at the delay of our union; I think I would conform to almost any situation, in which I might be placed; I have seriously considered every circumstance, and hope not to do any thing imprudently, but when I  hear his arguments, in favour of our marriage, and witness the anxiety of his mind, it cuts me to the heart; I sometimes think, I could brave the caprices of fortune, and meet with fortitude, every event; my mind is in a very unsettled state; the fear of doing wrong, and the distress I fee,l at seeing him so anxious, operates, rather unpleasantly upon my spirits and health: may the Almighty direct me in all my steps; our trials here, are for the best, and designed for wise and benevolent purposes; I wish much to hear from you, my Dear Mother, and that you are once more, enjoying your health; Remember me, with kind affection to my Brother, and Sister, and believe me with dutiful attachment / your Child
				
					Susan B Adams.
				
				
					Mr C desires affectionate remembrance to all.
				
			